Citation Nr: 1121420	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  97-11 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, to include as secondary to a service-connected lumbar spine disability.

2.  Entitlement to service connection for a shoulder disorder, to include as secondary to a service-connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1953 to August 1955.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In a December 1996 rating decision, the RO continued a 40 percent disability rating for the Veteran's service-connected dorsolumbar paravertebral myositis with bilateral S1 radiculopathy.   The appellant perfected an appeal and in May 2000, the Board remanded the case for further development.  In a June 2003 rating decision, the RO, inter alia, denied service connection for cervical spine and shoulder disorders.  The Veteran perfected an appeal and in September 2004, the Board remanded all issues on appeal for further development.  The case is again before the Board for appellate review.

In September 1997, the Veteran testified at a hearing before a Decision Review Officer (DRO hearing); a copy of the transcript is associated with the record.  

In February 2008, the Board denied a disability rating in excess of 40 percent for dorsolumbar paravertebral myositis, granted separate 10 percent disability ratings for radiculopathy of the right and left lower extremities, and remanded the issues of entitlement to service connection for a cervical spine disorder and a shoulder disorder, both as secondary to his service-connected lumbar spine disability, for additional development.  These issues are again before the Board for additional development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The competent and credible evidence of record does not show that the Veteran's cervical spine disorder began during, was otherwise caused by or is etiologically related to his active service or is a result of, or proximately due to, his service-connected lumbar spine disability.

2.  The competent and credible evidence of record does not show that the Veteran's shoulder disorder began during, was otherwise caused by or is etiologically related to his active service or is a result of, or proximately due to, his service-connected lumbar spine disability.


CONCLUSIONS OF LAW

1.  A cervical spine disorder was not incurred in, or aggravated by, active military service, may not be presumed to have been so incurred and are not due to, or aggravated by, a service-connected lumbar spine disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).

2.  A shoulder disorder was not incurred in, or aggravated by, active military service, may not be presumed to have been so incurred and are not due to, or aggravated by, a service-connected lumbar spine disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1). 

Here, the duty to notify was satisfied by way of a letter(s) sent to the appellant in May 2003 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claim(s) and of the appellant's and VA's respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, although the notice was not provided until November 2006, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to the claimed disabilities.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, non-VA treatment records, and lay statements have been associated with the record.  

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its February 2008 remand.  In its remand, the Board instructed the RO to obtain current treatment records for the Veteran's neck and shoulder disorders, and to provide the Veteran with examinations to determine whether his neck and shoulder disorders were related to his service-connected lumbar spine disability.  Current treatment records were obtained, and the Veteran was afforded VA examination in December 2008, which met the requirements set out in the remand instructions.  As such, the Board finds that the RO has complied with its instructions in the February 2008 remand.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




Service Connection

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the holding in Allen; however, under the facts of this case the regulatory change does not impact the outcome of the appeal.

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A disorder may also be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of symptomatology, the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Board may, however, consider a lack of contemporaneous medical evidence as one factor, among others, in determining the credibility of lay evidence. Id. at 1337.

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may be demonstrated by showing direct service incurrence or aggravation, as discussed above, or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As to presumptive service connection, some diseases on the other hand are chronic, per se, such as arthritis, and therefore will be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year after service.  Even this presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2002).  With regard to lay evidence, the Federal Circuit Court recently held that lay evidence, when competent, can establish a nexus between the Veteran's disability and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); but see Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to").  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  See id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  See also Savage, 10 Vet. App. at 498.

The Board is required to include in its decision a written statement of the reasons or bases for its findings and conclusions on all material issues of fact and law presented on the record; that statement must be adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate informed review by the Court.  See U.S.C. Section 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995), Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990).  Additionally, the Board must consider all theories of entitlement raised by the record.  See Robinson v. Mansfield,  21 Vet.App. 545, 552 (2008).

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

Background and Analysis

In his September 2003 notice of disagreement, the Veteran clarified that his claims for a cervical spine condition and a shoulder condition were secondary to his service-connected lumbar spine disability.  He contended that the arthritis in his lumbar spine, which was a result of trauma in the service, spread around his body and that it therefore is secondary to his service-connected condition.

The Veteran's service treatment records do not reflect any treatment for or diagnosis of a cervical spine or shoulder disorder.

An August 1966 VA medical record reflects that the Veteran had pain localized in his lumbar spine region.  A February 1967 VA medical record shows that the Veteran had started to have pain in his cervical spine.  An October 1968 VA medical record shows that the Veteran had been complaining of recurrent neck pain.  The examiner noted that his head, neck, shoulder and trunk movements were normal.  He was treated with muscle relaxants and his condition improved.  A 1972 VA medical record revealed that the Veteran reported pain in his low back for the prior 10 years with intermittent pain spreading to his shoulders.  He was diagnosed with chronic fibromyositis with a strong emotional overlay.  A November 1976 VA medical record shows that the Veteran was complaining of neck pain for the previous 15 years, and that cervical range of motion aggravated his neck pain.  He also complained of left shoulder pain.  The assessment was cervical spondylosis x-ray revealed a slight tilt of the cervical spine to the right, that the transverse processes of C7 were prominent and there was a rudimentary cervical rib on the left, and that there were anterior osteophytes of C3 and C5.  An October 1978 VA medical record reflected that the Veteran had lumbar spine pain since a fall in service, but that he now had pain in his cervical spine region.  An April 1980 x-ray revealed straightening and spondylosis with posterior spurs at the level of C4-C5 and scoliosis possible involvement of the IV foramina at that level.  At the time of a November 1980 VA examination, the Veteran complained of pain in his neck which radiated into his shoulders.  A March 1985 VA medical record shows that the Veteran complained of back and neck pain for the previous 30 years.  The examiner noted that the Veteran's range of motion of his shoulders was normal but painful.  Upon examination, there was tenderness in the cervical spine area.  A November 1987 VA medical record shows that the Veteran complained of neck and shoulder pain.  VA medical records throughout 1988 show that the Veteran complained of ongoing pain in his shoulder and neck and that he underwent physical therapy.  October 1990 VA medical records showed that the Veteran underwent physical therapy for his low back, neck and shoulders.  VA medical records reflecting treatment throughout the 1990s reflected ongoing complaints of neck and shoulder pain, and that the Veteran underwent numerous physical therapy routines.  July 1997 VA medical records reflect the diagnosis of cervical spondylosis, and neck and shoulder pain associated with anxiety.  An August 1997 VA medical record shows a diagnosis of chronic pain syndrome.  The examiner noted that he Veteran did not present with a clinical level of symptomatology to qualify for a disorder except a tendency to obsess and worry excessively at times. 

A May 2003 VA examination report shows that the Veteran complained of neck pain with stiffness, crepitation at his neck, and bilateral shoulder pain.  The examiner opined that the Veteran's cervical spine and shoulder problems were independent of his lumbar spine service-connected condition.

A February 2004 x-ray revealed cervical scoliosis and spondylosis, osteoporosis, and grade 1 spondylylolisthesis at C3-C4.

A January 2007 private magnetic resonance imaging study (MRI) of the left shoulder revealed glenohumeral joint effusion, osteoarthritis of the acromioclavicular joint and findings consistent with supraspinatous tendon tear.  A February 2007 private MRI study revealed disc dessication and osteophytes on the cervical spine as has been described above, central spinal canal stenosis, without cord compression at the C3 to C4 level, and moderate left neural foramina stensosis at C5-C6 and C6-C7 levels.  

A December 2008 VA examination report shows that the Veteran indicated that his cervical spine pain began approximately 20 years prior, and that it radiated into his upper extremities.  After a thorough examination, the VA examiner diagnosed lumbar strain, lumbar radiculopathy, and cervical spondylosis.  The examiner found that the Veteran's cervical spine disorder was less likely than not related to his service-connected conditions in terms of etiology or pathophysiology, and that his cervical spine condition has not been aggravated by his lumbar spine service-connected disorders for the same reasons.  The examiner provided the rationale that these are two distinct anatomical areas with different biomechanics.

A December 2008 VA examination report shows that the Veteran complained of bilateral shoulder pain which he felt was related to his service-connected lumbar spine disability.  After examining the Veteran, the examiner diagnosed bilateral shoulder impingement syndrome and a left shoulder supraspinatous tear.   The examiner opined that the Veteran's shoulder disorders were less likely than not related to the Veteran's service-connected condition nor were they aggravated by it.  The examiner provided the rationale that these were two distinct anatomical areas not related in terms of biomechanics to his service connected lumbar spine disability.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan, supra.  The evaluation of evidence generally involves a three step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Then, the Board must determine whether the evidence is credible.  The Board must make an express credibility finding regarding lay evidence.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Finally, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

In assessing the evidence of record, the Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  The competence of evidence, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the credibility of such evidence is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74.  See also Layno, supra. 

The medical evidence of record clearly shows that the Veteran has current diagnoses of cervical spondylosis and bilateral shoulder impingement and left shoulder supraspinatous tear, meeting one of the fundamental requirements of service connection by any theory of entitlement.  Brammer, supra.  Thus, the issue in this case is whether the evidence of record, including medical and lay evidence, attributes these disabilities to his service-connected lumbar spine disability, or directly to service.  

With regard to his service connection claim on a secondary basis, the Board notes that there is no medical evidence providing a nexus opinion, or etiologically linking the Veteran's neck or shoulder disorders to his service-connected lumbar spine disability.  The May 2003 examiner noted that the Veteran's cervical spine and shoulder disorders were independent of his lumbar spine disability.  While this examiner did not provide a rationale, the December 2008 examiner also found that his neck and shoulder disabilities were not related to his service-connected lumbar spine disability noted that his cervical spine and shoulder disorders were two distinct anatomical areas, not related in terms of biomechanics, to his lumbar spine disability.  There is no other medical evidence in the claims file which provides a link between his service-connected lumbar spine disability and his cervical spine or shoulder disorders, even on the basis of aggravation.  Boyer, Allen.

The Veteran has not contended that his neck or shoulder disabilities began during service, but has contended that he believed his cervical spine and shoulder disorders were secondary to his service-connected lumbar spine disability.  However, as the Board must consider all theories of entitlement raised by the record, the Veteran's lay statement regarding continuing symptoms since service raises the consideration of service connection on a direct basis.  Robinson, supra.
 
The Veteran's service treatment records do not reflect any treatment for or diagnosis of a neck or shoulder disability.  The Board notes that, while the medical evidence shows ongoing complaints of pain in his neck and shoulder for many years, the first post-service medical evidence showing problems with the Veteran's neck was in 1967, 12 years after his discharge from active duty and, with the Veteran's shoulders was in 1972, over 15 years after his discharge from active duty.  These ongoing records do not include clinical diagnostic tests for many years, until he was diagnosed with cervical spondylosis in November 1976.  The Board notes that the Veteran was also noted to have pain syndrome with an emotional overlay and joint pain associated with anxiety, for which he is not service-connected.  In addition, there is no medical evidence linking the Veteran's current cervical spine and shoulder disorders with his time on active duty.  Overall, the Board finds that the medical evidence of record does not support service connection on a direct basis or on the basis of continuing symptomatology.  Boyer, Savage.

The Board notes that, with regard to direct service connection, the Veteran has contradicted himself on a number of occasions with regard to the timeframe of the onset of his neck and shoulder pain.  The Veteran is competent to report symptoms that the lay witness observed and is within the realm of his or her personal knowledge; that is, those which are perceived through the use of the senses.  Layno, supra.  Neck and shoulder pain fall into such a category.  Therefore, the Veteran is competent to provide lay evidence with regard to his neck and shoulder pain.  

As noted above, however, the inquiry regarding his lay evidence does not stop here.  The Board is required to make a determination with regard to the credibility of the lay evidence in the record which supports the Veteran's claim.  In such an instance, the Veteran's credibility affects the weight to be given to his testimony, and it is the Board's responsibility to determine the appropriate weight.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When weighing lay evidence such as this, the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).  Personal interest may also affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). 

The Board notes that, a March 1985 VA medical record shows that the Veteran reported that his back, neck and shoulder pain had started 30 years before, which would mean his neck and shoulder pain began during service.  In this case, the Board finds that the Veteran's reports of neck and shoulder pain which began during service are not credible, for the following reasons.  The Veteran's service treatment records do not reflect any treatment for or diagnosis of a neck or shoulder condition.  In fact, the Veteran never reported any symptoms with his neck or shoulders.  This evidence, found in medical records when medical treatment was being rendered may be afforded greater probative value.  The records were generated with a view towards ascertaining the appellant's then-state of physical fitness, they are akin to statements of diagnosis and treatment and are of increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  

In addition, the Veteran has contradicted himself with regard to the onset of his neck and shoulder pain.  A 1972 VA medical record shows that the Veteran complained of intermittent pain radiating into his shoulders which had been present for 10 years, which would mean it began in 1961.  In addition, a November 1976 VA medical record shows that the Veteran complained of neck pain, which had been present for 15 years, which would mean it also began in 1961, over five years after he left active duty.  For these reasons the Board concludes that the Veteran's statements with regard to the in-service onset of his neck and shoulder pain and the continuation of it from his discharge are not credible. 

Finally, the Veteran's statements with regard to the in-service onset of his cervical spine and shoulder pain are not consistent with the medical evidence of record.  While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan, 451 F.3d at 1336-37.  The first post-service medical evidence of a neck or shoulder disorder is many years after service.  The lack of medical evidence, when considered in addition to the inconsistency of the Veteran's statements, weighs against a finding of credibility in his statements.  

Therefore, the Board finds that the probative weight of the medical and lay evidence of record is against a history of a chronic neck or shoulder disorder during service or any continuity of symptomatology after the Veteran's military service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.   

To the extent that the lay statements by the Veteran can be accorded any weight in deciding this case, the Board observes that while lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, they are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).   Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).   However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

In the instant case, the Board finds that the question regarding the potential relationship between his neck and shoulder disorders and his service-connected lumbar spine disability to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).   Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).  

Therefore, while the Veteran is competent to describe his neck and shoulder pain, the Board accords his statements regarding the etiology of the his neck and shoulder pain little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Moreover, the Veteran has only offered conclusory statements regarding the relationship between his neck and shoulder pain and his service-connected lumbar spine disability.  In contrast, the December 2008 VA examiner took into consideration all the relevant facts and reviewed the entire claims file in providing the opinion.  Moreover, such medical examination reports contained clear conclusions with supporting data, and a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board accords great probative weight to the December 2008 VA examiner's opinions.

Therefore, the Board finds that the Veteran's contentions regarding the etiology of his cervical spine and shoulder disorder are outweighed by the competent and probative December 2008 VA examiner's findings.  As such, the Board finds that service connection for cervical spine and shoulder disorders, on a direct basis and as secondary to his service-connected lumbar spine disability, is not warranted.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the appellant's claim of entitlement to service connection for cervical spine and shoulder disorders.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107.




ORDER

Service connection for a cervical spine disorder, to include as secondary to a service-connected lumbar spine disability, is denied.

Service connection for a shoulder disorder, to include as secondary to a service-connected lumbar spine disability, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


